Appeal by defendant from an amended judgment of the County Court, Westchester County, rendered December 27, 1976, upon his plea of guilty to violating the terms of a sentence of probation which had been imposed June 26, 1974, upon his conviction of robbery in the second degree, upon his plea of guilty. The court restored defendant to probation, with an additional condition. Appeal dismissed. The brief filed by appellant’s assigned counsel raises no points on appeal, and states that appellant has not responded to correspondence sent to his last known address and that "it is believed” that appellant is presently in Puerto Rico. Since the appellant has apparently left the jurisdiction and escaped from the restraints imposed upon him by the amended judgment appealed from, this appeal must be dismissed (see People v White, 49 AD2d 719). Damiani, J. P., Rabin, Gulotta and O’Connor, JJ., concur.